NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR PEREZ-CUEVAS,                            No.    16-72897

                Petitioner,                     Agency No. A205-155-330

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Hector Perez-Cuevas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

applications for adjustment of status and withholding of removal. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

including claims of due process violations in immigration proceedings. Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). We also review de novo the legal

question of whether a particular social group is cognizable, except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42 (9th Cir. 2020). We

deny the petition for review.

      Perez-Cuevas does not challenge, and therefore abandons, any challenge to

the BIA’s denial of his motion to remand for clarification or correction of the IJ’s

decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996)

(“Issues raised in a brief that are not supported by argument are deemed

abandoned.”).

      As to Perez-Cuevas’s application for adjustment of status, the BIA did not

err in concluding that his conviction under California Health & Safety Code

(“CHSC”) § 11377(a) is a controlled substance violation that renders him

ineligible. See 8 U.S.C. §§ 1182(a)(2)(A)(i)(II), 1255(a); Coronado v. Holder, 759

F.3d 977, 984-86 (9th Cir. 2014) (holding that CHSC § 11377(a) is divisible with

regard to substance and concluding that “[w]here the minute order or other equally

reliable document specifies that a defendant pleaded guilty to a particular count of

a criminal complaint, the court may consider the facts alleged in the complaint.”


                                          2                                    16-72897
(internal citation omitted)). Although Perez-Cuevas contends the record is

inconclusive as to the controlled substance, he does not benefit under this argument

because it is his burden to establish his eligibility for adjustment of status. See

Pereida v. Wilkinson, 141 S. Ct. 754, 766 (2021) (an applicant for relief from

removal cannot establish eligibility where a conviction record is inconclusive as to

which elements of a divisible statute formed the offense).

      Perez-Cuevas’s contentions the BIA erred in concluding the IJ did not

violate his right to due process by cancelling a scheduled hearing and instead

issuing a written decision fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring prejudice to prevail on a due process claim).

      As to Perez-Cuevas’s application for withholding of removal, the BIA did

not err in concluding that he failed to establish membership in a cognizable

particular social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016)

(in order to demonstrate membership in a particular social group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014))).

      Perez-Cuevas contends the BIA erred in concluding the IJ did not violate his

right to due process by cancelling a scheduled hearing and issuing a written


                                           3                                    16-72897
decision and that he was prejudiced by the BIA declining to consider sources

referenced in his brief and concluding the sources were not submitted to or

otherwise considered by the IJ. These contentions fail because Perez-Cuevas did

not establish prejudice. See Lata, 204 F.3d at 1246 (9th Cir. 2000).

      Thus, Perez-Cuevas’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         4                                    16-72897